Opinion issued July 21, 2005










     


In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00040-CV




JOHN MASTRIANI & MILTON WOROSKI, Appellants

V.

GARDNER T. BALDWIN, Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-43146




MEMORANDUM  OPINION
          This case was submitted on May 24, 2005.  Appellee, Gardner T. Baldwin, has
filed a motion indicating the parties’ intent to abandon all claims against each other
by a negotiated settlement.  The motion incorporates the parties’ settlement
agreement, which is signed by all parties and their counsel and recites settlement of
all claims. 
          Accordingly, we order the cause dismissed with prejudice.  Tex. R. App. P.
42.1(a)(2).  Costs of this appeal and in the court below are to be borne by appellants,
John Mastriani and Milton Woroski.  Any pending motions in this appeal are
overruled as moot.  The Clerk of this Court is directed to issue the mandate
immediately.  Tex. R. App. P. 18.1.
 
 
                                                                        Elsa Alcala
                                                                        Justice


Panel consists of Justices Taft, Alcala, and Higley.